Citation Nr: 0101448	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-20 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION


The veteran had active duty from September 1967 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim.  
In an April 2000 decision, the Board remanded this matter for 
further development.  

The Board also referred certain matters, which were not 
before it to the RO.  Among these matters included one 
concerning a claim for "delayed stress syndrome" filed in 
October 1982.  The RO issued a rating in December 1982, which 
found that information submitted with the claim was 
inadequate for rating purposes, as there was no evidence 
showing PTSD.  In March 1983, the veteran filed a notice of 
disagreement with this December 1982 rating.  The RO rejected 
the notice of disagreement in an April 1983 letter, which 
determined the December 1982 rating decision was not a formal 
decision.

Additionally, the Board again notes that there are several 
prior final denials of service connection for a psychiatric 
disorder, including an August 1972 Board denial of service 
connection for a "nervous condition."  The most recent 
prior denial of service connection for a psychiatric disorder 
other than PTSD was in December 1988.  Correspondences of 
record may be construed as an application to reopen a claim 
for entitlement to service connection for a psychiatric 
disorder.  Additionally, the representative had alleged 
entitlement to an earlier effective date for entitlement to 
nonservice connected pension in the brief submitted in March 
28, 2000.  These matters were originally referred to the RO 
for appropriate action.  To date, no action has been taken.  
The representative subsequently requested that the effective 
date issue be addressed by the Board either as a grant or a 
remand as the RO took no action, but this matter remains 
outside of the Board's jurisdiction.  These matters are 
therefore referred again to the RO for appropriate action.

REMAND

Upon review of the evidence, the Board finds the case must be 
remanded a second time to the RO for additional development.  
It appears that this claims file was prematurely returned to 
the Board without the development requested in the previous 
remand having been accomplished.  Specifically, the Board 
notes that a VA examination appears to have been requested on 
May 8, 2000, with a handwritten notation stating "C & P 
mental 6-14-C 1:00."  There is no indication otherwise 
whether the examination was ever conducted, or even whether 
the veteran was notified of the examination.  

Furthermore, the additional development requested concerning 
claimed stressors was never carried out, and the claims file 
was forwarded to the Board without the RO issuing a 
supplemental statement of the case.  Regarding the stressors, 
the veteran provided information regarding events in service, 
which, he argues, is the foundation of his PTSD.  The first 
event was an alleged June 15, 1968, mortar attack on his ammo 
compound in Cam Ranh Bay.  The second was his involvement in 
an alleged incident of his friend shooting three other 
soldiers, when he was assigned to guard the friend following 
the incident.  Finally, the veteran alleged that his duty as 
an ammunition storage specialist while serving in a combat 
zone surrounded by tons of ammunition was a stressor 
sufficient to trigger PTSD.  Regarding the third claimed 
stressor, the evidence reveals that his military occupational 
specialty in Vietnam did include ammunition storage.  The 
first two claimed stressors have not been confirmed, and the 
April 2000 remand had ordered further development to attempt 
to confirm them as well as any other alleged stressors.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268 (1998). 

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a second remand is required.  

Accordingly, this case is REMANDED for the following:

1. The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim.  All pertinent 
evidence received should be associated 
with the claims file.

2. The RO should review the file and 
prepare a summary of all of the claimed 
stressors reported in the statements and 
examination reports, including those 
detailed above, and should make a 
specific determination, based on the 
complete record, with respect as to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressors have been verified, if 
any, for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressors supporting 
the diagnosis must be identified, as must 
be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other than 
those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  The claims 
folder, including a copy of this remand 
decision, must be made available for 
review by the examiner in conjunction 
with the examination.  The examiner is 
requested to reconcile any differential 
diagnoses provided in the record.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




